01/03/2019
    IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                     AT KNOXVILLE
                  Assigned on Briefs September 26, 2018

           STATE OF TENNESSEE v. AARON HATFIELD

             Appeal from the Criminal Court for Knox County
                    No. 111759 Bob McGhee, Judge


                       No. E2018-00041-CCA-R3-CD


ROBERT L. HOLLOWAY, JR., J., dissenting.

       I respectfully disagree with the conclusion reached by the majority in
this case. For the reasons that follow, I would affirm the trial court’s
judgment denying judicial diversion. The trial court considered and weighed
on the record the factors governing judicial diversion for a qualified
defendant set forth in State v. Parker, 932 S.W.2d 945 (Tenn. Crim. App.
1996) and State v. Electroplating, Inc., 990 S.W.2d 211 (Tenn. Crim. App.
1998). Therefore, we review the trial court’s decision under an “abuse of
discretion standard accompanied by a presumption of reasonableness.” State
v. King, 432 S.W.3d 316, 329 (Tenn. 2014). Although the trial court could
have been more artful in its oral findings, the trial court’s findings, as set
forth in the majority opinion, are in my opinion sufficient to determine that
the trial court did not abuse its discretion in denying judicial diversion and
that the trial court’s decision was reasonable.


                                             _______________________
                                             Robert L. Holloway, Jr., Judge